UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

AHMAD QASEMI,
Petitioner-Appellant,

v.

WILLIAM CARROLL, District Director,
Washington District Office,
Immigration & Naturalization
                                                                 No. 95-6480
Service,
Respondent-Appellee.

WASHINGTON LAWYERS'
COMMITTEE FOR CIVIL RIGHTS AND
URBAN AFFAIRS,
Amicus Curiae.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-95-59-A)

Argued: March 7, 1996

Decided: May 1, 1996

Before RUSSELL and WILKINS, Circuit Judges, and CHAPMAN,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Enid Gonzalez Aleman, Washington, D.C., for Appellant.
Karen Theresa Grisez, FRIED, FRANK, HARRIS, SHRIVER &
JACOBSON, Washington, D.C., for Amicus Curiae. Martin Henry
Sachs, Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee. ON BRIEF: Douglas W. Baruch, FRIED, FRANK,
HARRIS, SHRIVER & JACOBSON, Washington, D.C., for Amicus
Curiae. Helen F. Fahey, United States Attorney, Dennis E. Szybala,
Assistant United States Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Ahmad Qasemi filed this petition for a writ of habeas corpus seek-
ing review of the order of the Board of Immigration Appeals (BIA)
affirming the decision of the immigration judge and denying him asy-
lum under the Immigration and Naturalization Act, 8 U.S.C.A. § 1158
(West Supp. 1996). We affirm the district court's denial of this peti-
tion.

I.

Ahmad Qasemi is a citizen of Afghanistan and a member of the
Shia branch of the Muslim religion. During his early adulthood, he
worked with his father in the family business, selling sewing
machines and other imported goods. In 1979, Afghanistan fell under
the rule of a Soviet-backed, communist regime. Many Islamic
Afghani citizens participated in a "jihad" or"holy war" intended to
liberate their country from communist occupation. Qasemi was
among those supporting the resistance. His participation was limited
at first to providing supplies to the Harrakat-Islami, a mujaheddin fac-
tion comprised of Shia Muslims.

Sometime during 1983 or 1984, Qasemi was seized by the KHAD,
the communist-backed Afghani government's secret police. The

                    2
KHAD held and interrogated Qasemi for thirty days. From 1984 to
1989, Qasemi contends he served as a Harrakat-Islami freedom
fighter, procuring weapons and transporting supplies. In 1985,
Qasemi's father was captured and interrogated by the KHAD.
Qasemi's father thereafter went to Pakistan with Qasemi's wife and
daughter. Qasemi remained in Afghanistan as a freedom fighter.

In 1988, the Soviet troops withdrew from Afghanistan and the
communist regime crumbled. After their departure, certain sects of
the mujaheddin resistance forces began attacking other sects, with the
primary division being between members of the Sunni and Shia sects
of Islam. Qasemi contends that while he was on a supply mission, the
core of his group was violently attacked by a group of Hezb-e-Islami,
a rival Sunni mujaheddin faction. Twelve members of Qasemi's
group were killed in that attack. Subsequently, Qasemi's father
legally emigrated to the United States, and Qasemi went to Pakistan
to join his family.

While living in Pakistan, Qasemi began receiving threatening let-
ters from the Hezb-e-Islami. The letters criticized Qasemi for becom-
ing westernized and for having family members go to the United
States. The letters attempted to extort large sums of money from
Qasemi through threats against him and his family of kidnapping and
death. Qasemi purchased forged passports, and he left with his family
for the United States.

The entire family was placed in exclusion proceedings in 1989
upon their attempt to enter the United States from Pakistan using
forged passports. Qasemi and his family conceded excludibility but
immediately filed an application for asylum and withholding of
deportation. The asylum application stated Qasemi's belief that his
life would be in danger if he returned to Pakistan or Afghanistan.
After a hearing, an immigration law judge denied Qasemi's applica-
tion, and the BIA affirmed this decision on appeal. Qasemi thereafter
filed the present habeas corpus action in district court seeking review
of the BIA's decision. The district court denied his petition, and this
appeal followed.

II.

A grant of asylum is discretionary. 8 U.S.C.A. § 1158(a) (West
Supp. 1996). To be eligible for asylum, Qasemi must meet the defini-

                    3
tion of refugee--that is, a person who is unable to return to his coun-
try because of "persecution or a well-founded fear of persecution on
account of race, religion, nationality, membership in a particular
social group, or political opinion." 8 U.S.C.A.§ 1101(a)(42)(A)
(West Supp. 1996). Qasemi must show that his fear of persecution
stems directly from one or more of these five enumerated categories.
Huaman-Cornelio v. Board of Immigration Appeals , 979 F.2d 995,
999-1000 (4th Cir. 1992). If an alien presents concrete facts of a well-
founded fear of persecution but those facts disclose that the alien
"fears retribution over purely personal matters or general conditions
of upheaval and unrest," the alien is not eligible for asylum. Id. at
1000.

The well-founded fear of persecution analysis consists of a subjec-
tive and objective component. INS v. Cardoza-Fonesca, 480 U.S.
421, 430-31 (1987). The subjective part requires that Qasemi present
"`candid, credible, and sincere testimony' demonstrating a genuine
fear of persecution." Berroteran-Melendez v. INS, 955 F.2d 1251,
1256 (9th Cir. 1992) (quoting Blanco-Comarribas v. INS, 830 F.2d
1039, 1042 (9th Cir. 1987)). To satisfy the objective part, Qasemi
must show specific, concrete facts that would lead a reasonable per-
son in his circumstances to fear persecution. Huaman-Cornelio, 979
F.2d at 999 (quoting M.A. A26851062 v. INS, 899 F.2d 304, 311 (4th
Cir. 1990) (en banc)).

Qasemi contends the BIA erred in denying his asylum application
by applying the wrong standard. According to Qasemi, the BIA erro-
neously required him to show to a certainty that his persecutors were
motivated by one or more of the five enumerated categories. The cor-
rect standard is that Qasemi must establish only that he held a well-
founded fear that he might, or could be, persecuted on account of one
of the five enumerated categories. Unlike Qasemi, we believe the BIA
applied the correct standard. In denying Qasemi's application, the
BIA noted that Qasemi could not reasonably fear persecution from the
Soviet-backed Afghani government because that communist govern-
ment was deposed. To the extent Qasemi based his application on
allegations of persecution in Pakistan from the Hezb-e-Islami, the
BIA did not agree that Qasemi's evidence satisfied the objective part
of the analysis because a reasonable person would not fear persecu-
tion as a result of race, religion, nationality, membership in a particu-

                    4
lar social group, or a political opinion. Hence, the BIA clearly applied
the correct standard.

The only remaining question, therefore, is whether the BIA's fac-
tual findings and conclusion are supported by the evidence. We
review de novo the BIA's conclusion that Qasemi failed to meet the
requirements of asylum eligibility; however, we will not reverse the
BIA's factual findings in support of that conclusion unless the evi-
dence not only supported a contrary conclusion, but compelled it.
Chen Zhou Chai v. Carroll, 48 F.3d 1331, 1338 (4th Cir. 1995). The
evidence presented by Qasemi must be "so compelling that no reason-
able factfinder could fail to find the requisite fear of persecution." INS
v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

Based on testimony in the record, the BIA found the following
facts relevant to Qasemi's asylum claim: (1) Qasemi was not in dan-
ger of persecution from a communist Afghani government because
that government was no longer in power;* (2) to the extent Qasemi's
asylum claim was based upon a fear of persecution from the Hezb-e-
Islami, a rival mujaheddin group, Qasemi's group was now too small
and insignificant to attract the attention of the Hezb-e-Islami; (3) the
Hezb-e-Islami sent threatening letters to Qasemi while he was in
Pakistan merely to extort money from Qasemi to finance its opera-
tions, and not to persecute Qasemi based upon one of the five enu-
merated categories. Based upon these findings, the BIA concluded
that Qasemi was not entitled to asylum.
_________________________________________________________________

*Qasemi appears to take issue with this finding, arguing that the BIA
erroneously stacked the evidence against him by taking judicial notice of
a report documenting that the communist government had fallen. Qasemi
contends that this same report contains detailed evidence that the various
mujaheddin groups were fighting among themselves, yet the BIA failed
to take judicial notice of these sections of the report. Hence, Qasemi con-
tends that the BIA did not actually weigh the evidence to reach its deci-
sion. We reject this argument because regardless of whether the BIA
took this evidence from the report at issue, it clearly stated it had consid-
ered evidence that the mujaheddin groups were fighting among each
other.

                     5
Qasemi can point to nothing in the record that would compel us to
reach a contrary conclusion. He argues that the BIA required too
much by way of proof of his persecutor's motives. But, Qasemi bears
the burden of establishing his eligibility for asylum. 8 C.F.R.
§ 208.13(a) (1995). As part of that proof, Qasemi must establish that
he has a well-founded fear of persecution because of one of the five
enumerated categories. Qasemi did not produce any of the threatening
letters he allegedly received. Although he testified that the Hezb-e-
Islami sent these letters in an attempt to extort money from him, this
evidence is not specific or concrete enough to establish Qasemi's
well-founded fear of persecution "with the degree of clarity necessary
to permit reversal of a BIA finding to the contrary." Elias-Zacarias,
502 U.S. at 483. The mere existence of a political or religious motive
underlying the Hezb-e-Islami's actions does not necessarily render
those acts persecution on account of Qasemi's political or religious
views. See id. at 482.

We find no error in the BIA's decision; hence, the district court's
order denying Qasemi's petition for a writ of habeas corpus is

AFFIRMED.

                    6